Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 3/4/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-11 and 13-14, elected claims, are pending and are presented for examination. Claims 12 has been withdrawn by election. 
In view of amendments, the Examiner withdraws the rejection mailed on 12/8/2021.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2, 4 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIZU et al (US 20190273416 A1).   
As for claim 1, KIZU discloses an electric pump device [0202], comprising: 

an inverter substrate (70) [0084] electrically connected to the motor; 
a housing (10, 30) for housing the motor and the inverter substrate; and 
a pump portion [0202] driven by power of the motor (when used for pump, it is inherent the pump is powered by the motor); 
wherein the housing comprises: a motor housing portion (10) for housing the motor; and an inverter housing portion (30) for housing the inverter substrate, 
wherein the motor housing portion comprises at least one strut portion (130) fixed to the inverter substrate and extending in the inverter housing portion (Figs. 1, 24), 
an end surface of the at least one strut portion facing one side in an axial direction is in contact with a plate surface of the inverter substrate facing the other side in the axial direction (Figs. 1, 24).    

As for claim 2, KIZU discloses the electric pump device according to claim 1, wherein the at least one strut portion comprises a plurality of strut portions (131, 132, Fig. 18), and in a plan view of the inverter substrate, the plurality of strut portions is disposed apart from each other at positions overlapping an outer peripheral portion of the inverter substrate.
As for claim 4, KIZU discloses the electric pump device according to claim 1, wherein the motor housing portion (10) is configured by a single member (“a housing”).
As for claim 10, KIZU discloses the electric pump device according to claim 1, wherein the motor comprises: a rotor (40) having a shaft (41) extending along a central axis, and a stator (50) facing the rotor in a radial direction; the motor and the inverter .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KIZU.   
. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KIZU in view of Kiehlneker et al (US 20170321794 A1).  
As for claim 9, KIZU fails to explicitly disclose the electric pump device according to claim 1 wherein the motor housing portion houses the pump portion, while the motor is used for pump [0202].  Kiehlneker discloses an electric pump device wherein the motor housing portion (114) houses the pump portion (116) [0238].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for an integrated fluid supply device.  

Prior Art Made of Record
The prior art made of record are considered pertinent to applicant's disclosure. 
For official notice in claim 3 (also refer office action on 12/8/2021), 
CHIKAOKA (US 20160076539 A1) at para.0028.   
Kiehlneker et al (US 20170321794 A1) at para.0017.   

Allowable Subject Matter
Claims 5-8, 11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834